Name: Council Directive 85/590/EEC of 20 December 1985 amending Directive 83/515/EEC concerning certain measures to adjust capacity in the fisheries sector
 Type: Directive
 Subject Matter: production;  fisheries;  EU finance;  cooperation policy
 Date Published: 1985-12-31

 Avis juridique important|31985L0590Council Directive 85/590/EEC of 20 December 1985 amending Directive 83/515/EEC concerning certain measures to adjust capacity in the fisheries sector Official Journal L 372 , 31/12/1985 P. 0049 - 0049 Spanish special edition: Chapter 04 Volume 4 P. 0248 Portuguese special edition Chapter 04 Volume 4 P. 0248 COUNCIL DIRECTIVE of 20 December 1985 amending Directive 83/515/EEC concerning certain measures to adjust capacity in the fisheries sector (85/590/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal of the Commission, Whereas it is necessary, in view of the accession of Spain and Portugal, to amend Directive 83/515/EEC (1), in order to adjust the total estimated cost charged to the Community's budget; Whereas, pursuant to Article 2 (3) of the Treaty of Accession, the institutions of the Community may adopt, before accession, the measures referred to in Article 396 of the Act of Accession, such measures entering into force subject to and on the date of the entry into force of that Treaty, HAS ADOPTED THIS DIRECTIVE:Article 1With effect from 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal, Directive 83/515/EEC is hereby amended as follows:1. The second subparagraph of Article 9 (4) shall be replaced by the following:'The total estimated cost charged to the Community's budget is estimated at: - 60 million ECU for the financial aid referred to in Article 3, -46 million ECU for the financial aid referred to in Article 5.'2.In Article 13 (2) '45' shall be replaced by '54'. Article 2This Directive is addressed to the Member States. Done at Brussels, 20 December 1985. For the Council The President R. STEICHEN (1) OJ No L 290, 22. 10. 1983, p. 15.